DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, 4-5, and 8-9 have been amended. Claims 2-3, and 6-7 have been cancelled. Claims 1, 4-5, and 8-9 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 08/04/2021 , with respect to the rejection(s) of claim(s) 1, 8-9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 20200059667 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20180234679 A1) in view of Lee (US 20200059667 A1).

Regarding claim 1, Heo teaches a method for decoding a video signal with a decoding apparatus, comprising: 
determining an intra prediction mode applied to an intra prediction for the current block ([0140] Referring to FIG. 5, the decoder derives an intra-prediction mode of a current processing block (S501).); and 
generating a prediction block of the current block based on the intra prediction mode ([0149] The decoder generates a prediction block for the current processing block based on the intra-prediction mode), 
wherein the generating the prediction block of the current block comprises: 
configuring reference samples for the intra prediction for the current block ([0144] The decoder checks whether neighboring samples of the current processing block may be used for prediction and configures reference samples to be used for prediction (S502).); 
([0208] The encoder/decoder may derive the value of a first prediction sample 1101 using the derived intra-prediction mode and the reference samples.); and 
Heo does not teach the following limitations, however, Lee teaches deriving a value of a second prediction sample inside the prediction block based on the first prediction sample inside the prediction block and at least one among the configured reference samples ([0202] Equations 1 to 3 show that a value of a second prediction sample P(x, y) is derived by weighted prediction of a value of a base reference sample, a value of a corresponding reference sample in a vertical direction, a value of a corresponding reference sample in a horizontal direction, and a first prediction sample q(x, y).).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Heo. One would be motivated as such as encoding/decoding efficiency of video signal is improved by partitioning an encoding/decoding target block efficiently (Lee: [0019]). 

Regarding claim 4, Heo in view of Lee teaches the method of claim 1. Heo teaches wherein the deriving the value of the second prediction sample is performed based on an interpolation using the first prediction sample and at least one among the configured reference samples (The value of the second prediction sample may be derived as a value of a reference sample used for prediction depending on the intra-prediction mode among the bottom reference sample array, or may derived as a value obtained by linearly interpolating two reference samples. [0025]).

Regarding claim 5, Heo in view of Lee teaches the method of claim 1. Heo teaches wherein the deriving the value of the first prediction sample comprises averaging two reference (a value (or averaged value) obtained by linearly interpolating the top right sample 701 and the bottom right sample 702 may be derived as the value of the second prediction sample. [0189]).

Regarding claim 8, Heo teaches a method for encoding a video signal with a encoding apparatus, comprising: 
determining an intra prediction mode applied to an intra prediction for the current block ([0140] Referring to FIG. 5, the decoder derives an intra-prediction mode of a current processing block (S501).); and 
generating a prediction block of the current block based on the intra prediction mode ([0149] The decoder generates a prediction block for the current processing block based on the intra-prediction mode), 
wherein the generating the prediction block of the current block comprises: 
configuring reference samples for the intra prediction for the current block ([0144] The decoder checks whether neighboring samples of the current processing block may be used for prediction and configures reference samples to be used for prediction (S502).); 
deriving a value of a first prediction sample inside the prediction block of the current block based on at least one among the configured reference samples ([0208] The encoder/decoder may derive the value of a first prediction sample 1101 using the derived intra-prediction mode and the reference samples.); and 
Heo does not teach the following limitations, however, Lee teaches deriving a value of a second prediction sample inside the prediction block based on the first prediction sample inside the prediction block and at least one among the configured reference samples ([0202] Equations 1 to 3 show that a value of a second prediction sample P(x, y) is derived by weighted prediction of a value of a base reference sample, a value of a corresponding reference sample in a vertical direction, a value of a corresponding reference sample in a horizontal direction, and a first prediction sample q(x, y).).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Heo. One would be motivated as such as encoding/decoding efficiency of video signal is improved by partitioning an encoding/decoding target block efficiently (Lee: [0019]). 

Regarding claim 9, Heo teaches a non-transitory computer-readable recording medium storing a bitstream generated by a method for encoding a video signal, the method comprising: 
determining an intra prediction mode applied to an intra prediction for the current block ([0140] Referring to FIG. 5, the decoder derives an intra-prediction mode of a current processing block (S501).); and 
generating a prediction block of the current block based on the intra prediction mode ([0149] The decoder generates a prediction block for the current processing block based on the intra-prediction mode), 
wherein the generating the prediction block of the current block comprises: 
configuring reference samples for the intra prediction for the current block ([0144] The decoder checks whether neighboring samples of the current processing block may be used for prediction and configures reference samples to be used for prediction (S502).); 
deriving a value of a first prediction sample inside the prediction block of the current block based on at least one among the configured reference samples ([0208] The encoder/decoder may derive the value of a first prediction sample 1101 using the derived intra-prediction mode and the reference samples.); and 
Heo does not teach the following limitations, however, Lee teaches deriving a value of a second prediction sample inside the prediction block based on the first prediction sample inside ([0202] Equations 1 to 3 show that a value of a second prediction sample P(x, y) is derived by weighted prediction of a value of a base reference sample, a value of a corresponding reference sample in a vertical direction, a value of a corresponding reference sample in a horizontal direction, and a first prediction sample q(x, y).).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Heo. One would be motivated as such as encoding/decoding efficiency of video signal is improved by partitioning an encoding/decoding target block efficiently (Lee: [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486